Citation Nr: 1822018	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities, and if so, whether service connection is warranted.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to February 1973 and from September 1974 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO denied service connection for erectile dysfunction.  

2.  Medical opinions added to the claims file since the March 2007 decision suggest the Veteran's erectile dysfunction may be aggravated by medications taken for his service-connected disabilities.

3.  Medical treatise evidence added to the claims file since the March 2007 decision suggests a potential link between the symptoms of the Veteran's service-connected disabilities and erectile dysfunction that has not previously been evaluated.  

CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for erectile dysfunction is final.  38 U.S.C. § 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for erectile dysfunction.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(c)(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claim for service connection for erectile dysfunction, secondary to service-connected post-traumatic stress disorder (PTSD) was originally denied in an unappealed March 2007 rating decision.  The RO stated that service connection could not be granted because the Veteran's medical records did not show that he had erectile dysfunction related to PTSD, nor was there any evidence of the disability during military service.  

The Veteran did not submit any additional evidence within the year following the rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, the March 2007 decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen by seeking special monthly compensation based on loss of use of a creative organ in April 2011, and later specified that he was seeking service connection for erectile dysfunction secondary to his service-connected coronary artery disease with status post bypass graft.  In a July 2012 rating decision, the RO found no new and material evidence had been submitted to warrant a reopening of the claim.

Evidence at the time of the March 2007 decision included the Veteran's service treatment records (STRs), post-service medical records, and lay statements.  His STR's were negative for any complaints, symptoms, treatment, or diagnoses of erectile dysfunction or any genitourinary disorder.  His post-service medical records were also silent as to any symptoms or treatment of erectile dysfunction.  However, several records from 2005 did indicate that the Veteran denied side effects from his psychiatric medications.  

Evidence added to the record since the March 2007 decision include a VA examination and VHA clarifying opinion, VA treatment records, and the Veteran's lay statements.  

Several records from 2008 indicated that the Veteran experienced pain with erection and had not had intercourse in years.  He was also diagnosed with Peyronie's plaque.  

The Veteran submitted a statement in November 2011 that described experiencing erectile dysfunction since beginning medications for his heart condition in approximately April 2003.

A May 2012 VA examination diagnosed the Veteran with erectile dysfunction.  The Veteran reported that he had had difficulty with dysfunction since his first open heart surgery in 2003 and was thereafter unable to achieve an erection.  The examiner stated that the etiology of the disorder included "history of cigarette smoking (started at 13 and stopped at 39 - one pack daily), coronary artery disease with beta blocker, obesity, cigarette smoking, depression and medication (Topiramate, Citalopram, Zolpidem, Quetiapine, though no longer taking).  The examiner concluded that the Veteran's erectile dysfunction was less likely than not caused by or a result of hypertension medication.  He explained that the etiology of the disorder was multifactorial, with smoking being the most likely cause.  It was also noted that the Veteran was obese with a sedentary lifestyle.  His multiple psychiatric medications and beta blocker were less likely the cause of the disorder.

A VHA clarifying opinion was obtained in July 2014 which went through the Veteran's prescribed medications for his service-connected coronary artery disease (Atorvastatin, Clopidogrel, fish oil, Isosorbide Mononitrate, Metoprolol, Niacin, Nitroglycerine sublingual, and Valsartan) and discussed the incidences of erectile dysfunction associated with each medication.  The clinician determined that because of the low incidences associated with the medications, they would not be expected to result in the development of his erectile dysfunction.  

VA medical records from 2016 indicated that the Veteran still takes multiple medications for his service-connected heart condition, including the additional medication Ranolazine.  There are also numerous records where the Veteran reported to clinicians that he had had no sexual changes since his last examination.  

The Veteran's representative submitted an Informal Hearing Presentation in May 2016 which provided several remarks from medical treatises in support of the Veteran's claim.  One article suggested that persons with PTSD have been reported to have an increased risk of obesity.  Several other sources stated that chronic sleep impairment (which the Veteran has reported is caused by his PTSD) has been linked to the development of obesity.  Another article suggested a relationship between cardiovascular disease and poor sleep.  The representative argued that the Veteran's PTSD caused sleep impairment, which led to his obesity, which resulted in erectile dysfunction.

The Board finds that the May 2012 VA examination report suggests that the Veteran's prescribed medications for both coronary artery disease and PTSD contribute to the etiology of his disorder.  Though the examiner found other factors to be the more likely cause of the Veteran's erectile dysfunction, he did not discuss whether the medications aggravate the condition.  Any opinion evaluating whether service connection on a secondary basis has been established must consider whether the disability was either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Likewise, the July 2014 VHA opinion did not discuss aggravation.  The Court of Appeals for Veterans Claims (CAVC) in El-Amin v Shinseki, 26 Vet. App. 136, 140-41 (2013) held that the phrase "caused by or as a result of" and "related to" on their own do not encompass the issue of aggravation.  As such, the clarification opinion does not remove the uncertainty raised by the May 2012 opinion.

Additionally, the medical treatise evidence added to the record suggests other ways in which the Veteran's service-connected PTSD may cause or aggravate his erectile dysfunction which have not been addressed by medical opinion.    

Because the May 2012 opinion suggested that the Veteran's erectile dysfunction could possibly be aggravated by the medications prescribed for his service-connected disabilities, and because the symptoms of the Veteran's PTSD have not been addressed as possible causes of his erectile dysfunction, this constitutes new and material evidence that relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board must reconsider the claim for service connection for erectile dysfunction.  The claim is therefore reopened and will be considered upon remand.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for erectile dysfunction is granted. 


REMAND

Upon remand, an addendum opinion must be sought discussing whether the medications the Veteran takes for his service-connected disabilities, whether independently or in combination, proximately aggravate his erectile dysfunction.  

Additionally, a VA clinician's opinion must be sought on the potential link between the symptoms of the Veteran's service-connected disabilities and his erectile dysfunction, as suggested by the medical treatise evidence of record.

The Board finds that the issue of entitlement to special monthly compensation is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction.  Therefore, this issue is remanded for further development, as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to the claimed erectile dysfunction disability, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  Obtain an addendum opinion from an appropriate VA clinician.  Make the claims file available to the examiner for review of the case.  The clinician is asked to review the case and note that this case review took place.  The need for an examination is left to the discretion of the clinician selected to write the addendum opinion. 

The clinician is asked to address the following:  

a.  Whether it is at least as likely as not (probability of 50 percent or better) that the Veteran's erectile dysfunction was caused by his service-connected disabilities, to include the symptoms of those disabilities and the medications taken to treat them; and

b.  Whether it is at least as likely as not (probability of 50 percent or better) that his erectile dysfunction was aggravated (i.e., worsened beyond the natural progression) by his service-connected disabilities, to include the symptoms of those disabilities and the medications taken to treat them.

In determining whether his erectile dysfunction is aggravated by his service-connected disabilities, discuss a baseline level of severity of his erectile dysfunction established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

Although whether the service-connected disabilities did or did not cause or aggravate the Veteran's erectile dysfunction may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  

The clinician is asked to provide a rationale and explain the reasons behind any opinions expressed and conclusions reached, and in doing so, special attention is invited to the medical treatises regarding a causal connection between the Veteran's service-connected disabilities and their symptoms and erectile dysfunction that were submitted in the May 2016 Informal Hearing Presentation.  The clinician is asked to address the findings of the referenced sources and their relation to the Veteran's condition.  

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


